      Case 1:19-cr-02032-SMJ     ECF No. 122    filed 12/18/19   PageID.398 Page 1 of 1



                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 2                                                                    Dec 18, 2019
                                                                          SEAN F. MCAVOY, CLERK

 3                         UNITED STATES DISTRICT COURT

 4                      EASTERN DISTRICT OF WASHINGTON

 5   UNITED STATES OF AMERICA,                       No. 1:19-CR-02032-SMJ-2

 6                       Plaintiff,                  ORDER GRANTING
                                                     DEFENDANT’S EX PARTE
 7   vs.                                             MOTION FOR WITHDRAWAL OF
                                                     CJA MENTEE
 8   DONOVAN QUINN CARTER
     CLOUD,                                          ECF No. 121
 9               Defendant.

10         Before the Court is Defendant’s Ex Parte Motion for Order Allowing the

11   Withdrawal of CJA Mentee (ECF No. 121). For the reasons set forth in the

12   motion;

13   IT IS HEREBY ORDERED:

14      1. The Ex Parte Motion for Order Allowing Withdrawal of CJA Mentee

15         (ECF No. 121) is GRANTED. CJA Mentee Michael Prince is withdrawn

16         from this matter.

17      2. The Clerk’s Office shall provide copies of this Order to all parties.

18      DATED December 18, 2019.

19                               s/Mary K. Dimke
                                 MARY K. DIMKE
20                      UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
